Citation Nr: 1806103	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip injury.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral astigmatism.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with tachycardia.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to February 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right hip injury and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a decision entered in December 2013, the RO denied the Veteran's claim for service connection for a right hip injury; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's December 2013 rating decision during the one year period following the mailing notice of that decision; nor was any new and material evidence received within a year.

3.  New evidence received since the time of the RO's December 2013 rating decision, when considered with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for right hip injury and raised a reasonable possibility of substantiating the claim.

4.  By a decision entered in December 2013, the RO denied the Veteran's claim for service connection for tinnitus; he was advised of the RO's decision, and of his appellate rights.

5.  The Veteran did not initiate an appeal of the RO's December 2013 rating decision during the one year period following the mailing notice of that decision; nor was any new and material evidence received within a year.

6.  New evidence received since the time of the RO's December 2013 rating decision, when considered with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for tinnitus and raised a reasonable possibility of substantiating the claim.

7.  There is no evidence of record showing the Veteran has been diagnosed with bilateral astigmatism.

8.  The Veteran's GERD with tachycardia did not have its onset in service and is not related to his active service.



CONCLUSIONS OF LAW

1.  The RO's December 2013 decision, denying service connection for a right hip injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the time of the RO's December 2013 decision that is sufficient to reopen the Veteran's claim for service connection for a right hip injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The RO's December 2013 decision, denying service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017).

4.  New and material evidence has been received since the time of the RO's December 2013 decision that is sufficient to reopen the Veteran's claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for bilateral astigmatism have not been met. 38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).

6.  The criteria for service connection for GERD with tachycardia have not been met.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  

Right Hip Injury 

The Veteran is claiming a right hip injury due to a motorcycle accident in 1943 and an airplane crash in 1944.  In December 2013 and January 2015 the Veteran submitted VAMC (Veterans Affairs Medical Center) treatment records from VAMC San Francisco dated March 2012 through March 2015.  These records indicate that in May 2013 the Veteran complained of chronic low back pain, left hip pain and the sciatica.  "He does complain of some weakness and loss of buttock padding over his tailbone."  See VAMC San Francisco Treatment Records at page 11.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claim (i.e., that the Veteran has a current right hip disability), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for a right hip injury is reopened.


Tinnitus 

The Veteran had a VA audiological examination in March 2015.  The VA examiner noted "no recurrent tinnitus" on the examination.  See March 2015 VA Audiology Examination at page 5.  However, the Veteran and his representative believe this notation is not accurate.  In his December 2017 appellate brief, the Veteran, through his representative, submits the Veteran could not have understood the March 2015 VA examiner when asked about his tinnitus.  "We must presume that either the Veteran misunderstood the question or the examiner did not ask it with sufficient clarity."  See December 2017 Appellate Brief at page 2.  "Furthermore, we find it curious that the Veteran would go through the effort of filing a disability claim for tinnitus, yet deny during a VA exam that suffers from the condition." Id.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claim (i.e., that the Veteran has recurrent tinnitus, a current disability), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for tinnitus is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

Bilateral Astigmatism

The Veteran contends that he suffers from bilateral astigmatism and that this condition is related to or was aggravated by his active military service.  The Veteran's entrance and separation examinations are silent for any conditions or complaints of the eye(s).  Further, the Veteran's service treatment records (STRs) show no reports or complaints of any eye condition.  The Veteran does not contend that he made any such reports or complaints.

The current medical evidence of record does not show a current medical diagnosis or treatment for the condition of bilateral astigmatism or any other eye disability.  The VAMC treatment records submitted note the Veteran's eyes as "nonicteric" in March 2012 and "negative" with "no exophthalmos" in May 2013.  See San Francisco VAMC Treatment Records at page 11-12, 24.  There is no medical evidence of treatment for an eye condition.

The Veteran is competent to report issues with his vision, even though he has not chosen to do so, because these symptoms are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. at 465,469-71 (1994).  However, he lacks the medical expertise to say that these symptoms are related to or the cause of bilateral astigmatism.  Jandreau v. Nicholson, 492 F.3d 1372,1377, n.4 (Fed. Cir. 2007).  The Veteran has not been currently diagnosed with, nor does the evidence of records show that he has been treated for, bilateral astigmatism.  Therefore, the first element of service connection has not been met.

In consideration of the evidence, the Board therefore finds that service connection is not warranted.  As the preponderance of the evidence is against the claim of service connection for bilateral astigmatism, there is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

GERD with Tachycardia

The Veteran contends he suffers from GERD with tachycardia and that it is related to or was aggravated by his active service.  May 2013 VA treatment records show that the Veteran was treated for "unspecified gastritis and gastroduodenitis without mention of hemorrhage".  See San Francisco VAMC Treatment Records at page 10.  The Veteran reported that when he gets gastritis discomfort he also gets palpitations.  He reported taking ranitidine but wanted a prescription for protonix which he said works better for him.  Id.  It was also noted that the Veteran claims he has tolerated paroxysmal supraventricular tachycardia (PSVT) for decades.  Id. at 12.  

The Veteran's STRs, entrance and separation examination show no reports, complaints or treatment for GERD or PSVT.  The Veteran does not contend that his current gastritis manifested during his active service.

While the Veteran has been treated for gastritis with palpitations, there is nothing in the record to indicate this condition manifested in service.  Therefore, no in-service injury or event has been shown and the second element of service connection has not been met.

In consideration of the evidence, the Board therefore finds that service connection is not warranted.  As the preponderance of the evidence is against the claim of service connection for GERD with tachycardia, there is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a right hip  injury is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral astigmatism is denied.

Service connection for GERD with tachycardia is denied.


REMAND

The Veteran has been treated for chronic low back pain, left hip pain and his sciatica.  He has complained of weakness and loss of padding over his tailbone.  Regarding the Veteran's claim for entitlement to service connection for a right hip injury, a review of the record reflects that a remand is warranted in order to obtain a medical opinion as to the whether or not the Veteran suffers from a right hip condition and if so, whether that condition is related to or was aggravated by his active service..  

In March 2012, the Veteran reported dizziness but reported he did not have any tinnitus associated with his dizziness.  The Veteran was seen by VA in March 2015 at which time the VA medical examiner noted the Veteran had "no recurrent tinnitus."  The Veteran and his representative contend the March 2015 VA audiology examination does not reflect the Veteran's true contentions of experiencing recurrent tinnitus.  Therefore, regarding the Veteran's claim for entitlement to service connection for tinnitus, a review of the record reflects that a remand is warranted in order to obtain a new examination to determine if the Veteran suffers from tinnitus and if so, whether that condition is related to or was aggravated by his active service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of any and all VA treatment records from March 2015 to the present day.

2.  Obtain a VA medical examination and opinion to determine if the Veteran has a currently diagnosed right hip condition.  

IF SO, determine if the Veteran's right hip injury was incurred during or aggravated by his active service.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's right hip condition had its onset in, or is otherwise related to the Veteran's military service.

3.  Obtain a medical examination and opinion to determine if the Veteran has tinnitus.

IF SO, determine if the Veteran's tinnitus was incurred during or aggravated by his active service, as well as, whether his tinnitus is secondary to his service connected bilateral hearing loss.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's tinnitus had its onset in, or is otherwise related to the Veteran's military service.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's tinnitus is secondary to his service connected bilateral hearing loss.

4.  A rationale should be given for all opinions and conclusions expressed.

5.  Readjudicate.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


